Opinion by
Will-son, J.
§ 281. Evidence;.exceptions to, must be signed and filed during the term. No exception made to evidence in the trial court will be considered in the appellate court, unless the same appears in a bill of exceptions or in a statement of facts, duly signed and filed before the adjournment of the term of the court at which the trial was had. Exceptions to evidence embraced in a statement of - facts, which was not signed and filed during the term at which the trial was had, will not be considered, although such statement of facts was signed and filed within the time allowed by an order of. the court. [R. R. Co. v. Eddins, 60 Tex. 656; Lockett v. Schurenberg, id. 610.]
§ 282. Rule in criminal cases different; rules of practice' in supreme court govern.court of appeals in civil, but not always in criminal cases. In criminal cases, where exceptions to evidence, admitted over objections, are embraced in a statement of facts, such exceptions will be considered, although- the statement of facts was not signed and filed during the term* provided, it was signed and filed within ten days after the adjournment of the court for the term, under a,n order of the court authorizing it. [Keeton v. The State, 10 Tex. Ct. App. 686.] In *213civil cases the court of appeals will follow the rules of practice settled by the supreme court. [R. S. art. 1014.] In criminal cases it is at liberty to adopt its own rules of practice, except as to motions, arguments of counsel, and certiorari to complete records. [Rules 74 and 76 for Court of Appeals.]
April 12, 1884.
Exceptions stricken out.